     Case 2:20-cv-00205-KJM-AC Document 17 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                  No. 2:20-cv-0205 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    D. WOODFILL, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 3, 2020, the magistrate judge filed findings and recommendations that

21   recommended that plaintiff’s motion to proceed in forma pauperis be denied. ECF No. 4.

22   Plaintiff did not file any objections and the findings and recommendations were adopted in full.

23   ECF No. 8. He then sought reconsideration of the order adopting the findings and

24   recommendations (ECF No. 9) and was given another opportunity to file objections (ECF

25   No. 12). Prior to the order granting plaintiff another opportunity to file objections to the

26   February 3, 2020 findings and recommendations, the magistrate judge issued additional findings

27   and recommendations and recommended the case be dismissed for failure to pay the filing fee.

28   ECF No. 11. After plaintiff filed a motion for an unspecified extension of time to file objections,
                                                         1
     Case 2:20-cv-00205-KJM-AC Document 17 Filed 07/08/20 Page 2 of 2

 1   the court granted him until June 1, 2020, to file objections to both the February 3, 2020 and April
 2   20, 2020 findings and recommendations. ECF No. 14. Plaintiff filed objections to the February
 3   3, 2020 findings and recommendations (ECF No. 15), but it does not appear that he has objected
 4   to the April 20, 2020 findings and recommendations and the time for doing so has passed
 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 6   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 7   February 3, 2020 findings and recommendations to be supported by the record and by the proper
 8   analysis, while deferring action on the April 20, 2020 findings and recommendations pending
 9   clarification from the magistrate judge whether those findings and recommendations are now
10   before this court for resolution.
11          Accordingly, IT IS HEREBY ORDERED that the adoption of the February 3, 2020
12   findings and recommendations (ECF No. 8) is affirmed and plaintiff’s request to proceed in forma
13   pauperis is denied.
14   DATED: July 8, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
